Citation Nr: 1100055	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-39 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in the 
August 1970 rating decision of the RO, which denied service 
connection for a chronic neuropsychiatric disability.  

2.  Entitlement to an effective date for an award of service 
connection for posttraumatic stress disorder (PTSD), prior to 
June 22, 1987.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his therapist


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to September 
1969.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 RO rating decision, which 
granted service connection and a 30 percent rating for PTSD, 
effective from June 22, 1987.  The Veteran appealed that 
decision, claiming a higher initial rating and an earlier 
effective date for the award of service connection.  
Subsequently, the RO assigned higher disability ratings for the 
PTSD, and the Veteran withdrew his appeal for higher evaluations; 
however, he continued his appeal for an earlier effective date 
for the award of service connection for PTSD.  

In a February 2005 decision, the Board denied the Veteran's claim 
of an earlier effective date for the award of service connection 
for PTSD.  In the introduction to that decision, the Board 
referred to the RO the issue of CUE in an August 1970 RO rating 
decision.  (The Veteran had submitted a written CUE claim at the 
time of a November 2004 hearing before the undersigned Veterans 
Law Judge).  

In an October 2006 remand, the Board requested that the RO 
consider the CUE claim in the first instance.  In a separate 
October 2006 decision, the Board vacated its February 2005 
decision with regard to the earlier effective date issue so that 
the RO could adjudicate the CUE claim along with the inextricably 
intertwined earlier effective date issue while still pending.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both are adjudicated).  In a July 2007 decision, the RO denied 
the Veteran's claim for CUE, which the Veteran appealed to the 
Board.  

In this decision, the Board will address the Veteran's claims for 
CUE, and for an earlier effective date.  

The Board further notes that two videoconference Board hearings 
were held in this matter.  In the first of these hearings, held 
in October 2004, the Veteran appeared along with his 
psychotherapist, Dr. K.  In the second hearing, held in July 
2010, Dr K. appeared and testified in support of the Veteran's 
claims.  The Veteran did not appear because he was hospitalized 
at that time for a non-service-connected lung disorder.  As the 
record does not indicate that the Veteran requested that VA 
reschedule his October 2010 hearing, the Board does not find 
remand for an additional hearing warranted here.  


FINDINGS OF FACT

1.  The record does not establish an error of fact or law in the 
prior rating decision dated in August 1970 that when called to 
the attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

2.  The Veteran filed a claim for entitlement to service 
connection for a nervous condition in March 1970; the RO denied 
the claim in an unappealed August 1970 rating decision that 
subsequently became final.

3.  The Veteran filed a claim for entitlement to service 
connection for PTSD on June 22, 1987; prior to this date, there 
was no informal or formal, unadjudicated, claim for entitlement 
to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The August 1970 rating decision that denied service 
connection for a chronic neuropsychiatric disability does not 
contain clear and unmistakable error.  38 U.S.C.A. §§ 1155, 5109A 
(West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.155, 3.303 (2010).  

2.  The assignment of an effective date earlier than June 22, 
1987, for the grant of service connection for PTSD, is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claims, and 
whether the claims have been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

The Court of Appeals for Veterans Claims (Court) has held that 
the VCAA does not apply to CUE actions.  See Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to 
Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) 
(holding VCAA does not apply to RO CUE claims).  Specifically, 
determinations as to the existence of CUE are based on the facts 
of record at the time of the decision challenged; thus, no 
further factual development would be appropriate.  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 
1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 
U.S.C.A. § 5109A that RO CUE must be based upon the evidence of 
record at the time of the decision); Disabled Am. Veterans v. 
Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE 
regulations to this effect).

The VCAA does apply to earlier effective date claims, however.  
With respect to that claim in this matter, the Board finds that 
VA provided the Veteran with VCAA notification in a letter from 
the RO dated in September 2003.  38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159.  The Veteran was informed of the elements of his claim, 
and of the evidence necessary to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was advised of the respective duties of the VA and of the 
Veteran in obtaining evidence needed to substantiate his claim.  
And though the Veteran was not provided with complete VCAA 
notification prior to the adverse rating decision on appeal, his 
claim has been adjudicated in several supplemental statements of 
the case of record, issued following the September 2003 
notification.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2007) (VCAA notice must be provided to a claimant before the 
initial unfavorable RO decision).  See also Overton v. Nicholson, 
20 Vet.App. 427 (2006) (a timing error may be cured by a new VCAA 
notification letter followed by a readjudication of the claim).  
Based on this background, the Board finds VA's untimely notice in 
this matter to be harmless error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.  The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  The RO has compiled medical records relevant 
to this appeal.  And the RO has afforded the Veteran the 
opportunity to appear before one or more hearings to voice his 
contentions.  With regard to medical examination, the Board finds 
such unnecessary here as the Veteran is claiming entitlement to 
CUE and an earlier effective date, two issues that do not 
implicate his current medical situation, or an issue regarding 
medical nexus.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claims here.

II.  The Merits to the Claim for Clear and Unmistakable Error

The Veteran contends that an August 1970 rating decision by the 
RO, which denied service connection for a chronic 
neuropsychiatric disability, was clear and unmistakable error.  
The Veteran maintains that the evidence of record at that time 
demonstrated sufficiently that he had a psychiatric disorder that 
related to service.  For the reasons set forth below, the Board 
disagrees with his claim.  

Rating actions are final and binding based on the evidence on 
file at the time the claimant is notified of the decision and may 
not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with the 
decision, and the decision becomes final if an appeal is not 
perfected within the allowed time period.  38 U.S.C.A. § 7105(b), 
(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 
20.302(a).

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior decision 
will be reversed or amended.  A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the same 
effect as if the corrected decision had been made on the date of 
the reversed decision.  38 U.S.C.A. § 7105.

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, would 
have manifestly changed the outcome at the time it was made."  
Third, a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts. It is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
It is a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

If a claimant wishes to reasonably raise CUE, there must be some 
degree of specificity as to what the alleged error is and, unless 
it is the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  It must be 
remembered that there is a presumption of validity to otherwise 
final decisions and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, the 
presumption is even stronger.  See Fugo, supra; see also Grover 
v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 
Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 
383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

In this matter, the Veteran contends that he had a service-
related psychiatric disorder when he claimed service connection 
for a "nervous condition" in March 1970, several months after 
discharge from service.  The Veteran maintains that evidence of 
record in August 1970, when the RO denied his claim, demonstrated 
this.  As such, the Veteran has clearly identified his rationale 
for why he believes the August 1970 decision was CUE.  See 
Simmons v. Principi, 17 Vet. App. 104 (2003) (a CUE motion must 
identify the alleged error(s) with some degree of specificity and 
must provide some persuasive reasons why the result would have 
been manifestly different).  

The Board notes that the Veteran did not file against the August 
1970 decision a notice of disagreement or an appeal to the Board.  
As a result, that rating decision is final.  See 38 U.S.C.A. § 
7105.  The August 1970 rating decision will be accepted as 
correct unless there is a finding of CUE in the decision to deny 
the Veteran service connection for a psychiatric disorder.  38 
C.F.R. § 3.105(a).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In general, to find service connection there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

But service connection may also be granted on a presumptive 
basis.  Certain psychiatric disorders would be presumed incurred 
in service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2010).

In assessing whether CUE was committed in denying service 
connection in August 1970, the Board has assessed the evidence of 
record at that time.  

In August 1970, the record contained the Veteran's service 
treatment records which indicate a complaint of nervousness in 
November 1968.  The record also contains the September 1969 
report of medical history which indicated a negative response 
from the Veteran to inquiries such as "nervous trouble of any 
sort" and "depression or excessive worry", and the September 
1969 report of medical examination which was negative for a 
psychiatric disorder.  

In August 1970, the record contained the Veteran's March 1970 
claim for service connection for a "nervous condition", and a 
June 1970 statement from the Veteran indicating that his "nerves 
were the main cause of the headaches."  He also indicated that 
he had been prescribed "nerve pills" for his symptoms.  The 
record also contained an April 1970 VA medical record indicating 
"headaches, probably tension" as a diagnosis.  The record 
contained a June 1970 VA examination report which notes the 
Veteran's complaints of nervousness, and though illegible to a 
certain extent, notes in the "diagnosis" section, "agitation 
and nervousness[.]"  

Moreover, in August 1970, the claims file contained a June 1970 
VA report of a "special neuropsychiatric examination".  
According to that report, the Veteran indicated that he was not 
treated for a psychiatric disorder while in service.  The Veteran 
indicated difficulties and dissatisfaction with post-service 
employment.  He indicated that he began having headaches around 
the left eye about one month following discharge from service.  
He indicated that medical personnel informed him that he was 
experiencing "tension headaches" for which he was prescribed 
"tranquilizing medication."  The Veteran stated, "I do get 
feelings of nervousness and shakiness this is usually associated 
with tensions on the job - then I began to perspire and then I 
chill - my skin itches."  

The June 1970 VA examiner noted a negative neurological 
examination.  The examiner noted no objective findings to 
indicate any tension, anxiety, or unusual behavior.  The examiner 
noted no memory defects.  He found the Veteran's affect normal 
and his emotional responses appropriate.  He indicated relevant 
and coherent ideation.  He described the Veteran as 
communicative.  He found no disorder of thought content.  He 
noted no obsessions, or delusions.  He noted unimpaired judgment.  
The examiner indicated that the Veteran's job difficulties caused 
"tension headaches with some manifestations of anxiety[.]"  The 
examiner indicated that employment difficulties created "a brief 
period of tension headaches and some residual anxiety 
symptomatology of mild degree."  As a diagnosis, the examiner 
found the Veteran with "tension headaches associated with 
occupational maladjustment."  Nevertheless, the examiner 
expressly stated that the examination "fails to reveal any 
definite psychiatric disorder."  And the examiner stated that 
"prognosis is favorable."      

The Board has reviewed this evidence of record, extant at the 
time of the August 1970 rating decision, vis a vis the code of 
federal regulations applicable at that time.  See 38 C.F.R. 
§ 3.303 (1970).  The Board finds that there is no indication that 
the RO erroneously applied the law applicable at the time.  
Simply put, the evidence indicated that, though the Veteran 
appeared to experience following service periods of anxiety and 
tension, he had no "definite psychiatric disorder."  Indeed, 
the evidence just reviewed tends to support the RO's decision to 
deny service connection for lack of evidence of a current 
disorder.  The RO appeared to rely on the only medical opinion of 
record from a medical professional who indicated a personal 
examination of the Veteran and of the claims file, and who 
supported his opinion with a rationale.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) (the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion.").  In 
the absence of evidence of a current psychiatric disorder, a 
finding of service connection on a direct or presumptive basis 
would have been unwarranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

In any event, the record certainly does not show that an error in 
fact or law was made such that a manifestly different decision 
would have resulted if the error was not made.  Nor is there 
evidence that the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  Id.  

In assessing this matter, the Board has closely considered the 
testimony provided by Dr. K., and the March 2004 letter of record 
from him.  He indicated on the record that he is a licensed 
psychologist who served in such a capacity for the US Army, and 
for VA.  He indicated that he began treating the Veteran in 1981.  
With regard to the Veteran's mental state in 1970, he cited much 
of the evidence noted by the June 1970 VA examiner.  But Dr. K. 
disagreed with the VA examiner's conclusions that the Veteran had 
no psychiatric disorder.  In his opinion he believes that the 
record clearly showed that the Veteran had a psychiatric disorder 
at that time.  

The Board finds Dr. K.'s statements to be of probative value with 
regard to the Veteran's psychiatric state since discharge from 
service.  The Veteran's therapist is a medical professional with 
experience on matters involving service-related psychiatric 
trauma.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (only 
medical professionals are competent to provide a probative 
opinion on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Moreover, Dr. K. has been the Veteran's treating 
therapist since 1981.  See Kightly v. Brown, 6 Vet. App. 200 
(1994) (medical opinions must be supported by clinical findings 
in the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions)

Nevertheless, the contentions of Dr. K. and of the Veteran amount 
to a general disagreement with how the evidence of record in 
August 1970 was weighed, and a particular disagreement with how 
the June 1970 VA "special neuropsychiatric examination" was 
conducted.  See Russell, supra.  So while these statements may be 
of probative value vis a vis the June 1970 medical opinion, they 
do not comprise evidence that demonstrates that an error in fact 
or law was made such that a manifestly different decision would 
have resulted if the error was not made.  They merely counter, or 
contradict, another medical opinion of record.  

To the extent that the Veteran may disagree with how the facts 
were weighed or evaluated by the RO in reaching its decision, the 
Board emphasizes that such disagreement with how the facts were 
weighed is insufficient to constitute CUE.  See Russell and Fugo, 
both supra.  The Veteran's remedy at the time was to appeal the 
August 1970 rating decision to the Board.  He did not do so, and 
the Board may not reweigh the facts as considered at the time of 
that decision.

Based on the foregoing, the Board has determined that the RO did 
not commit clear and unmistakable error in the August 1970 rating 
decision.  The decision was reasonably supported by the evidence 
of record and correctly applied the laws and regulations then in 
effect.  Accordingly, the Board concludes that the decision made 
was not clearly and unmistakably erroneous, and revision or 
reversal is not warranted.

III.  The Merits to the Claim for an Earlier Effective Date

The RO granted service connection for PTSD in the March 1999 
rating decision on appeal.  The award of service connection was 
effective from June 22, 1987.  The Veteran contends that an 
earlier effective date is warranted here.  He asserts that the 
appropriate effective date would be the date of his claim for 
service connection for a nervous disorder in March 1970 (as noted 
earlier, the RO denied this claim in an August 1970 rating 
decision; it was not appealed and thereafter became a final 
decision).    

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of disability compensation shall 
be the day following the date of discharge or release if 
application is received within one year from such discharge or 
release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400((b)(2)(i).

Again, the Veteran contends that an effective date earlier than 
June 1987 is warranted here.  The Board finds the Veteran's claim 
unsupported by the record, however.  Simply put, the earliest 
claim of record for PTSD - i.e., the "original claim" - was 
received by VA on June 22, 1987.  That is therefore the 
appropriate effective date here for the award of service 
connection.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  

The Board has considered whether a different finding would result 
if the Veteran's June 1987 claim were construed as a claim to 
reopen the finally decided original claim for a psychiatric 
disorder filed in March 1970 (denied in August 1970).  See 
Clemons v. Shinseki, 23 Vet. App. 122 (2009) ("multiple medical 
diagnoses or diagnoses that differ from the claimed condition do 
not necessarily represent wholly separate claims.")  See also 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  But such a construction 
would not change the result here.  That is because the June 1987 
claim would have been "the date of receipt" of the "claim 
reopened after final disallowance[.]"  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

The Board has reviewed the record and can find no claim or 
informal claim that reflects an intent to seek service connection 
for PTSD, or to seek to reopen a claim for service connection for 
a psychiatric disorder, prior to the June 22, 1987 claim.  See 
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. §§ 3.151(a), 3.155 
(2010).  None of the documentation contained in the Veteran's 
four-volume claims file and dated as received any earlier than 
June 22, 1987, (and after the final August 1970 rating decision) 
may be construed as constituting a formal or informal claim for 
service connection for PTSD (or for any other mental disorder, 
for that matter).  

The record indicates that, between 1970 and 1987, the Veteran 
submitted claims for service connection for arthritis, 
tuberculosis, a skin disorder, and impaired vision, and submitted 
claims for increase for a service-connected collagen disorder.  
But the record contains no formal or informal claims for a 
psychiatric disorder filed during this period.  Accordingly, 
there is no indication of an outstanding prior claim for service 
connection for PTSD that could serve as the basis for an earlier 
effective date in this case.

The Board notes again that it has considered Dr. K.'s statements.  
However, even if the Board accepted his version of the case 
rather than that of the June 1970 examiner's - i.e., that the 
Veteran did in fact have a psychiatric disorder in August 1970 - 
the fact remains that an effective date earlier than June 22, 
1987 would be unwarranted here.  That is because (assuming for 
the purposes of this analysis) the existence of a disorder then 
would merely suggest that entitlement to service connection arose 
prior to June 22, 1987.  Though that may be the case, the Board 
must rely on the "later" of the date of claim or the date 
entitlement arose.  So, while the record may suggest that the 
Veteran had a psychiatric disorder prior to June 22, 1987 
(perhaps even as early as 1970) for which he was entitled to 
service connection, the simple fact remains that VA received his 
claim to such entitlement on June 22, 1987.  As that is the 
"later" date, that is the appropriate effective date, 
irrespective of any evidence of record indicating that a service-
related psychiatric disorder may have preexisted that date.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

VA's duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  In this matter, the date of the 
"original claim" (or the date of the "claim reopened after final 
disallowance") is controlling - an effective date prior to June 
22, 1987 may not be assigned here therefore.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail).




(CONTINUED ON NEXT PAGE)



ORDER

1.  The August 1970 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied.

2.  An effective date earlier than June 22, 1987, for the grant 
of service connection for PTSD, is denied. 



___________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


